Case 1:19-cv-12065-RMB-JS Document 16 Filed 05/15/20 Page 1 of 14 PageID: 144
                                              [Civ. No. 19-20535: Dkt. No. 9]
                                              [Civ. No. 19-21201: Dkt. No. 4]

                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE



 FRANCIENNA GRANT,
                                       Civil No. 19-12065 (RMB/JS)
             Plaintiff,

        v.

 MICHAEL ELIAS, STATE, STEPHEN
 MILLS a/k/a STEVEN MILLS, and
 MUNICIPAL COURT CAPE MAY COUNTY,

             Defendants.


 FRANCIENNA GRANT,
                                      Civil No. 19-20535 (RMB/JS)
             Plaintiff,

        v.

 WILLIAM HUNTLEY PANICO and
 WILLIAM H. PANICO, D.M.D.,

             Defendants.


 FRANCIENNA GRANT,
                                      Civil No. 19-21201 (RMB/AMD)
             Plaintiff,
                                      OPINION
        v.

 DANILO G. YBANEZ and DANILO G.
 YBANEZ, D.M.D.,

             Defendants.




       THESE MATTERS come before the Court upon Motions to Dismiss

 by Defendant William H. Panico [Civ. No. 19-20535, Dkt. No. 9]

 and Defendant Danilo G. Ybanez [Civ. No. 19-21201, Dkt. No. 4],
Case 1:19-cv-12065-RMB-JS Document 16 Filed 05/15/20 Page 2 of 14 PageID: 145



 seeking dismissal of Plaintiff Francienna Grant’s pro se

 complaints in their respective cases.        This Court also sought to

 clarification regarding various deficiencies in the above-

 captioned cases, issuing its own Orders to Show Cause, dated

 December 19, 2019 and January 7, 2020.         Those orders required

 Plaintiff to articulate why her pro se Complaints should not be

 dismissed because they are attempted appeals of prior state

 court actions, over which this Court lacks subject matter

 jurisdiction.    For the reasons set forth herein, the above-

 captioned cases will be DISMISSED WITH PREJUDICE.



 I.   FACTUAL AND PROCEDURAL BACKGROUND

      In each of the above-captioned actions, pro se Plaintiff

Francienna Grant has already litigated the same issues, to

varying degrees, in New Jersey state courts.          As described

below, Plaintiff now (in her own words) purports to “appeal”

these various state court decisions as federal claims pursuant

to 42 U.S.C. § 1983.


      A.    Grant v. Elias, et al.

      On July 26, 2018, Middle Township Code Enforcement Officer

Michael Elias cited Francienna Grant for failing to have her

property hooked into the Middle Township sewage system, in

violation of § 204-4 of the Middle Township Municipal Code.


                                     2
Case 1:19-cv-12065-RMB-JS Document 16 Filed 05/15/20 Page 3 of 14 PageID: 146



[Compl. No. SC-2018-009251].       Plaintiff pleaded “not guilty” to

the violation in the Middle Township Municipal Court in Cape May

County on August 16, 2018, contending that the township’s sewer

administration was fraught with corruption and that she was

exempt from hooking up to the system.         Ultimately, on April 11,

2019, Municipal Court Judge Marian Ragusa found Plaintiff

“guilty” of violating Municipal Code § 204-4 and ordered her to

pay fines and costs, totaling $783.00.         Plaintiff alleges that

Judge Ragusa denied her request for reconsideration and advised

Plaintiff of her right to appeal.

      Rather than following the Municipal Court’s appeal

procedures, as set forth in N.J. Ct. R. 3:23, which require

individuals to submit a “Notice of Municipal Court Appeal” form

to the Municipal Court within 20 days of the judge’s decision,

Plaintiff sought to lodge her appeal with this Court.

      On May 2, 2019, Plaintiff commenced this action, pro se,

against the State of New Jersey, the Cape May County Municipal

Court, Middle Township Code Enforcement Officer Michael Elias,

and Middle Township Sewer Administrator Steve Mills, challenging

the Municipal Court’s decision.          Plaintiff contends that her

constitutional rights were violated through the town’s “undue

influence and coercion and threats to force [her] to hook up to

the illegally erected sewer laterals” and the Municipal Court’s

“corruption” and “undue influence to construe and confer guilt

                                     3
Case 1:19-cv-12065-RMB-JS Document 16 Filed 05/15/20 Page 4 of 14 PageID: 147



on [her].”    As a result, Plaintiff asks this Court to “find that

Francienna Grant was in compliance with the NJ DEP CAPRA permit

requirement for persons wishing to not hook up to the sewer

project and Reverse Municipal court Decision being appealed

[sic].” Pl.’s Elias Am. Compl. [Civ. No. 19-12065, Dkt. No. 6],

at 7.    Now, this matter comes before this Court upon its own

Orders to Show Cause.


        B.   Grant v. Panico, et al.

        The subject matter of Plaintiff’s lawsuit against Dr.

William H. Panico, D.M.D. dates back to August 2013, when Dr.

Panico allegedly performed faulty dental work on Plaintiff.

Specifically, Plaintiff avers that that Dr. Panico placed a

faulty crown on her tooth, which became loose and fell out in

April 2017.    After Dr. Panico allegedly refused to repair the

tooth, Plaintiff filed a dental malpractice and breach of

contract complaint against Dr. Panico in the Superior Court of

New Jersey, Cape May County on June 2, 2017 (Superior Court

Docket No. CPM L 000247-170).1

        Superior Court Judge J. Christopher Gibson dismissed

Plaintiff’s complaint without prejudice, on January 31, 2018,

due to Plaintiff’s failure to comply with a prior court order


1 Plaintiff also filed a malpractice complaint against Dr. Panico
with the New Jersey Board of Dentistry, which was dismissed on
March 1, 2018.
                                     4
Case 1:19-cv-12065-RMB-JS Document 16 Filed 05/15/20 Page 5 of 14 PageID: 148



that required her to “file a complaint comporting with Rule 1:4

and Rule 4:5-1, and to serve the complaint on defendant in

accordance with Rule 4:4-4(a).”        Plaintiff moved to vacate the

dismissal and reinstate her complaint, but Judge Gibson denied

those motions on April 27, 2018.

      Plaintiff appealed the trial court’s dismissal and refusal

to reinstate her complaint to the Superior Court of New Jersey,

Appellate Division.     In an opinion, dated October 20, 2019, the

Appellate Division affirmed both decisions, concluding that the

trial court had correctly dismissed Plaintiff’s complaint

without prejudice and denied Plaintiff’s motion to vacate.            See

Grant v. Panico, 2019 WL 5078246 (N.J. Super. Ct. App. Div. Oct.

10, 2019).    The Appellate Division denied Plaintiff’s Motion for

Reconsideration on November 7, 2019.        Plaintiff allegedly filed

a Petition for Certification to the New Jersey Supreme Court on

November 19, 2019, but Plaintiff has indicated to this Court

that she is not pursuing that appeal and that the filing with

the New Jersey Supreme Court was “unauthorized.” [See Civ. No.

19-21201; Dkt. 6, at 25].

      Following her unsuccessful attempt to sue Dr. Panico in New

Jersey state court, on November 20, 2019, Plaintiff commenced

suit in this Court.     In Plaintiff’s self-captioned “Appeal

Notice, Complaint,” she alleges that the Superior Court violated

her civil rights by dismissing her state court complaint against

                                     5
Case 1:19-cv-12065-RMB-JS Document 16 Filed 05/15/20 Page 6 of 14 PageID: 149



Dr. Panico.    Although Dr. Panico is the only named defendant,

all of Plaintiff’s claims appear targeted towards Judge Gibson.

Indeed, Plaintiff’s Complaint states that Judge Gibson “used

undue influence and authority,” “disparaged and defamed Grant,”

and “denied Constitutional right to due process.” See Pl.’s

Panico Compl. [Civ. No. 19-20535, Dkt. No. 1], at 4-5.            In

addition to compensatory damages related to the loss of her

tooth, Plaintiff seeks a declaratory judgment against Judge

Gibson “to prevent habitual discrimination and denials under the

color of law and retaliation coercion, undue influence and

denial of Constitutional guarantees.” Id. at 6.          Now, this

matter comes before this Court upon its own Orders to Show Cause

and Dr. Panico’s Motion to Dismiss.


      C.    Grant v. Ybanez, et al.

      The Ybanez matter also stems from dental malpractice claims

that Plaintiff has already litigated in New Jersey state court.

In this case, Plaintiff alleges that she visited Dr. Danilo G.

Ybanez, D.M.D. for dental work on two of her teeth, in October

2014, and that Dr. Ybanez “damaged the teeth beyond repair and

refused to return Grant’s calls for mitigation of damages.”            See

Pl.’s Ybanez Compl. [Civ. No. 19-21201, Dkt. No. 1], at 2.

      On January 28, 2016, Plaintiff filed a dental malpractice

complaint against Dr. Ybanez in the Superior Court of New


                                     6
Case 1:19-cv-12065-RMB-JS Document 16 Filed 05/15/20 Page 7 of 14 PageID: 150



Jersey, Special Civil Part (Superior Court Docket No. CPM DC

000140-160. Plaintiff’s case was transferred to Judge Gibson in

the Law Division, where an amended complaint was docketed on

November 22, 2016 (Superior Court Docket No. CPM L 000470-16).

Over the next year, the parties filed various motions.            First,

on June 29, 2017, Judge Gibson granted Dr. Ybanez’s motion to

dismiss Plaintiff’s complaint without prejudice based on her

failure to timely answer interrogatories.         Later, on September

12, 2017, Judge Gibson granted Dr. Ybanez’s motion for summary

judgment based on Plaintiff’s failure to timely serve an

affidavit of merit and dismissed Plaintiff’s complaint with

prejudice.    On March 28, 2019, the Superior Court of New Jersey,

Appellate Division, issued an opinion affirming Judge Gibson’s

dismissal of Plaintiff’s complaint with prejudice. See Grant v.

Ybanez, 2019 WL 1411097, at *3 (N.J. Super. Ct. App. Div. Mar.

28, 2019), cert. denied, 240 N.J. 153 (2019).          On November 18,

2019, the Supreme Court of New Jersey denied Plaintiff’s

Petition for Certification, rendering the dismissal with

prejudice as final.

      Following the Supreme Court of New Jersey’s denial of her

Petition for Certification, on December 9, 2019, Plaintiff filed

this action, self-captioned as a “Change of Venue Notice,

Complaint” asking “to have the District Court of New Jersey to

take over and rule upon all issues in [her] case in their

                                     7
Case 1:19-cv-12065-RMB-JS Document 16 Filed 05/15/20 Page 8 of 14 PageID: 151



venue.” See Pl.’s Ybanez Compl., at 8.         Dr. Ybanez is the only

named defendant in this case, but as in the Panico case, most of

the Plaintiff’s grievances relate to the various state court

decisions.    Plaintiff seeks compensatory damages against Dr.

Ybanez and a declaratory judgment against Judge Gibson, the New

Jersey Superior Court, Appellate Division, and the New Jersey

Supreme Court “to prevent habitual discrimination and denials

under the color of law and retaliation coercion, undue influence

and denial of Constitutional guarantees.” Id. at 9.           Now, this

matter comes before this Court upon its own Orders to Show Cause

and Dr. Ybanez’s Motion to Dismiss.



II.   STANDARDS OF REVIEW

      A.     Sua Sponte Review of Subject Matter Jurisdiction

      “Because subject matter jurisdiction is non-waivable, courts

have an independent obligation to satisfy themselves of

jurisdiction if it is in doubt” and “can raise sua sponte

subject-matter jurisdiction concerns.” Nesbit v. Gears Unlimited,

Inc., 347 F.3d 72, 76–77 (3d Cir. 2003).         Additionally, the party

who invokes the jurisdiction of the federal courts has the burden

of demonstrating the court’s jurisdiction. McNutt v. General

Motors Acceptance Corp., 298 U.S. 178, 189 (1936).




                                     8
Case 1:19-cv-12065-RMB-JS Document 16 Filed 05/15/20 Page 9 of 14 PageID: 152



      B.    Motion to Dismiss

      To withstand a motion to dismiss under Federal Rule of

Civil Procedure 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009)(quoting Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. at 662. “[A]n unadorned, the defendant-

unlawfully-harmed-me accusation” does not suffice to survive a

motion to dismiss. Id. at 678. “[A] plaintiff’s obligation to

provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires

more than labels and conclusions, and a formulaic recitation of

the elements of a cause of action will not do.” Twombly, 550

U.S. at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286

(1986)).

      When reviewing a plaintiff’s complaint on a motion to

dismiss, the district court “must accept as true all well-pled

factual allegations as well as all reasonable inferences that

can be drawn from them, and construe those allegations in the

light most favorable to the plaintiff.” Bistrian v. Levi, 696

F.3d 352, 358 n.1 (3d Cir. 2012).        When undertaking this review,

courts are limited to the allegations found in the complaint,

                                     9
Case 1:19-cv-12065-RMB-JS Document 16 Filed 05/15/20 Page 10 of 14 PageID: 153



exhibits attached to the complaint, matters of public record,

and undisputedly authentic documents that form the basis of a

claim. See In re Burlington Coat Factory Sec. Litig., 114 F.3d

1410, 1426 (3d Cir. 1997); Pension Benefit Guar. Corp. v. White

Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993).

      In considering a motion to dismiss a pro se complaint, a

court must bear in mind that pro se complaints are held to less

stringent standards than formal pleadings drafted by lawyers.

See Dickerson v. New Jersey Inst. of Tech., 2019 WL 6032378, at

*4 (D.N.J. Nov. 14, 2019)(citing Alston v. Parker, 363 F.3d 229,

234 (3d Cir. 2004). This more liberal construction of pro se

complaints does not, however, absolve a pro se plaintiff of the

need to adhere to the Federal Rules of Civil Procedure. See,

e.g., Fantone v. Latini, 780 F.3d 184, 193 (3d Cir. 2015)(“a pro

se complaint ... must be held to ‘less stringent standards than

formal pleadings drafted by lawyers;’ ... but we nonetheless

review the pleading to ensure that it has ‘sufficient factual

matter; accepted as true; to state a claim to relief that is

plausible on [its] face.’ ”); Badger v. City of Phila. Office of

Prop. Assessment, 563 F. App’x 152, 154 (3d Cir.

2014)(“Complaints filed pro se are construed liberally, but even

a pro se complaint must state a plausible claim for relief.”).




                                     10
Case 1:19-cv-12065-RMB-JS Document 16 Filed 05/15/20 Page 11 of 14 PageID: 154



III. DISCUSSION

      After reviewing Plaintiff’s pro se Complaints, it is readily

apparent that Plaintiff’s purported civil rights claims are

nothing more than attempts to “appeal” the outcome of prior state

court decisions.     When a party attempts to appeal a final

judgment from state court, “the Rooker-Feldman doctrine bars a

federal court from exercising jurisdiction over ‘cases brought by

state-court losers complaining of injuries caused by state-court

judgments rendered before the district court proceedings

commenced and inviting district court review and rejection of

those judgments.’” Karteron v. Chiesa, 2019 WL 5212210, at *2 (3d

Cir. Oct. 16, 2019)(citing Exxon Mobil Corp. v. Saudi Basic

Indus. Corp., 544 U.S. 280, 284 (2005)).

      Thus, because Plaintiff’s Complaints seek federal court

review of injuries caused by New Jersey state courts’ rulings,

this Court lacks subject matter jurisdiction. See In re Gen.

Motors Corp. Pick-Up Truck Fuel Tank Prod. Liab. Litig., 134 F.3d

133, 143 (3d Cir. 1998)(“District courts lack subject matter

jurisdiction once a state court has adjudicated an issue because

Congress has conferred only original jurisdiction, not appellate

jurisdiction, on the district courts”).

      Even if Plaintiff’s Complaints against the dentists were not

considered improper “appeals” of final state court judgments,

this Court would still lack subject matter jurisdiction over the

                                     11
Case 1:19-cv-12065-RMB-JS Document 16 Filed 05/15/20 Page 12 of 14 PageID: 155



claims.    Indeed, Plaintiff fails to state any plausible federal

law claims against either Dr. Panico or Dr. Ybanez, who are both

New Jersey citizens (and, therefore, not diverse from Plaintiff

who is also a New Jersey citizen).        Plaintiff’s alleged

grievances against the dentists are nothing more than the same

personal injury/ breach of contract claims that were previously

adjudicated in state court, over which this Court lacks subject

matter jurisdiction.

      Additionally, although Plaintiff attempts to raise federal

civil rights claims in her three cases (albeit in the context of

appealing those decisions), those allegations are exclusively

aimed at Judge Gibson, Judge Ragusa, the Municipal Court, the

Superior Court of New Jersey, the Superior Court, Appellate

Division, and the Supreme Court of New Jersey.          In addition to

the fact that most of these individuals and entities are not

named as defendants, they are also protected from suit by the

doctrine of judicial immunity, under which “[a] judicial officer

in the performance of his duties has absolute immunity from suit

and will not be liable for his judicial acts.” Capogrosso v. The

Supreme Court of New Jersey, 588 F.3d 180, 184 (3d Cir.

2009)(quoting Azubuko v. Royal, 443 F.3d 302, 303 (3d Cir.

2006)).    “Judicial immunity is an immunity from suit, not just

from ultimate assessment of damages.” Mireless v. Waco, 502 U.S.

9, 11 (1991). “A judge will not be deprived of immunity because

                                     12
Case 1:19-cv-12065-RMB-JS Document 16 Filed 05/15/20 Page 13 of 14 PageID: 156



the action he took was in error, was done maliciously, or was in

excess of his authority; rather, he will be subject to liability

only when he has acted ‘in the clear absence of all

jurisdiction.’” Azubuko, 443 F.3d at 303 (quoting Stump v.

Sparkman, 435 U.S. 349, 356–57 (1978)).

      To the extent Plaintiff’s claims are based upon these

judges’ or courts’ actions in resolving Plaintiff’s state court

actions, these claims are clearly barred by judicial immunity.

See Copeland v. U.S. Dep’t of Justice, 675 F. App’x 166, 173 (3d

Cir. 2017)(holding that a judge’s actions “in deciding

[plaintiff’s] previous cases falls squarely within the bounds of

judicial immunity”).


IV.   CONCLUSION

      Upon review, this Court finds that it lacks subject matter

jurisdiction over the purported claims in Plaintiff’s three pro

se Complaints, even when construed liberally in favor of

Plaintiff.    Additionally, to the extent Plaintiff is alleging

civil rights claims against various judges and courts, those

claims are barred under the doctrine of judicial immunity.

Furthermore, the Court notes that Plaintiff has already had

numerous opportunities, and was unable, to cure the deficiencies

in her Complaints (through amended pleadings and responses to




                                     13
Case 1:19-cv-12065-RMB-JS Document 16 Filed 05/15/20 Page 14 of 14 PageID: 157



this Court’s Orders to Show Cause/ Defendants’ motions to

dismiss).

      Accordingly, the Motions to Dismiss filed by Dr. Panico and

Dr. Ybanez will be GRANTED.       Based upon this Court’s findings

that all of Plaintiff’s claims are fatally flawed, due to a lack

of subject matter jurisdiction or judicial immunity protections,

any further attempts by Plaintiff to cure these deficiencies

would be futile.     Therefore, all three of the above-captioned

cases will be DISMISSED WITH PREJUDICE.         An appropriate Order

shall issue on this date.



DATED: May 15, 2020
                                    s/Renée Marie Bumb
                                    RENÉE MARIE BUMB
                                    United States District Judge




                                     14
